 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joe Cervantes, Jr.,                                No. CV-17-08279-PCT-DLR
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          On May 6, 2019, the Court denied Petitioner’s petition for writ of habeas corpus as

17   untimely and entered judgment accordingly. (Docs. 27, 28.) Petitioner subsequently filed
18   two motions: (1) a “Demand for Payment” (Doc. 29), which is denied as meritless and (2)

19   a motion to alter or amend the judgment (Doc. 32). Under Federal Rule of Civil Procedure

20   59(e), a party can move the Court to amend its judgment within 28 days of entry. Amending
21   a judgment after entry is “an extraordinary remedy which should be used sparingly.” See
22   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citation and quotation

23   omitted). There are four basic grounds upon which a Rule 59(e) motion generally may be

24   granted: (1) to correct manifest errors of law or fact upon which the judgment rests; (2) in

25   response to newly discovered or previously unavailable evidence; (3) to prevent a manifest

26   injustice; and (4) if an intervening change in controlling law undermines the judgment.
27   Petitioner anchors his motion in this first category, arguing that the Court’s judgment rested
28   on manifest errors of law or fact. None of the arguments he raises, however, undermine
 1   the Court’s determination that his habeas petition was untimely. Accordingly,
 2         IT IS ORDERED that Petitioner’s “Demand for Payment” (Doc. 29) and motion
 3   to alter or amend the judgment (Doc. 32) are DENIED.
 4         Dated this 16th day of March, 2020.
 5
 6
 7
 8
                                                 Douglas L. Rayes
 9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
